Citation Nr: 1822155	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits in excess for 3 months as of August 12, 2012, under the Transfer of Entitlement provisions of Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1985, and from August 11, 1990, to the present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that the Veteran had remaining, as of August 12, 2012, only three months of Post-9/11 GI Bill educational assistance benefits to transfer to his dependent daughter.

The Board notes that along with his VA Form 9 (Appeal to Board of Veterans' Appeals), filed in July 2014, the Veteran submitted additional evidence, to include copies of statements from Tulane University purporting to show that tuition payments for the time period from August 1990 to June 1994 had been made by the Department of the Navy.  Generally, if the agency of original jurisdiction (AOJ) receives additional pertinent evidence after a statement of the case (SOC) or the most recent supplemental SOC (SSOC) has been issued and before the appeal is certified to the Board, the AOJ is required to furnish the Veteran and his/her representative an SSOC.  38 C.F.R. § 19.31 (2017).  Notably, however, in cases where the substantive appeal was filed after February 2, 2013, 38 U.S.C. § 7105(e)(1) provides that if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative, if any, submits evidence to either the AOJ or the Board for consideration in connection with the issue or issues with which disagreement has been expressed, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the AOJ initially review such evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  

In this case, the Veteran's substantive appeal was received in July 2014.  Thus, absent specific request that the evidence submitted therewith be reviewed by the AOJ, the Board may review this evidence in the first instance.  The Board acknowledges congressional correspondence dated in July 2014 that seems to request AOJ review of the newly submitted evidence based on concern about delays in the appellate process.  The Board need not, however, determine whether in fact this correspondence satisfies the statutory requirement for requesting initial review of evidence by the AOJ because the Board finds that the newly submitted evidence raises a question necessitating remand for further development and review by the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the instant case, the evidence of record shows that the Veteran himself had previously used educational assistance benefits made available to him under the Post-Vietnam Era Veterans' Educational Assistance Program (VEAP), Chapter 32, Title 38, United States Code.  The Veteran also became entitled to Post-9/11 GI Bill educational assistance benefits, which benefits he sought to transfer to his two dependent daughters.  It appears that he was able to transfer 18 months of Post-9/11 GI Bill educational assistance benefits to his daughter C., but when he sought to do the same for his daughter S., he was informed that he had remaining only three months of full-time benefits under the Post-9/11 GI Bill to transfer.  Specifically, it was determined that the Veteran previously used 27 months of educational assistance benefits under the VEAP.  It is with that determination that the Veteran disagrees.  In this regard, the Veteran argues that he was not receiving VEAP benefits from August 1990 to June 1991 and from August 1991 to June 1992.  Rather, he asserts that he was then participating in the Armed Forces Health Professions Scholarship Program, which program provided covered the full amount of tuition for his four years of medical school at Tulane University.  In support of his argument, the Veteran submitted, along with his VA Form 9, copies of statements from Tulane University showing that tuition payments for the time period from August 1990 to June 1994 had been made by the Department of the Navy.  The Veteran argues that this evidence shows that he had not used VEAP benefits from August 1990 to June 1991 or from August 1991 to June 1992.  

Under Chapter 32, Title 38, United States Code, all veterans who entered active duty after January 1, 1977, and before July 1, 1985, are eligible to participate in VEAP by enrolling during their period of active service.  One who enrolls and participates in the program agrees to have a monthly deduction made from one's military pay of not less than $25.00 and no more than $100.00.  Each monthly contribution made by a participant under subsection(a) entitles the participant to matching funds from the Department of Defense at the rate of $2 for each $1 contributed by the participant.  The maximum total contribution allowed per person is $2,700.  38 U.S.C. § 3222(a), (b), (e) (2012).  

Relevant evidence shows that the Veteran chose to enroll and participate in the VEAP and that he made contributions in the maximum amount of $2,700, which entitled him to $8,100 in educational assistance, which the evidence of record indicates to be equivalent to 27 payments of $300 per month for full-time schooling.  According to an accounting done by the AOJ, the Veteran used a total of 27 months of VEAP benefits between August 1985 and August 1991.  The Veteran does not dispute his use of VEAP benefits for the period from August 1985 to August 1985.  Rather, he takes issue with regard to the AOJ's determination that he utilized VEAP benefits while attending Tulane Medical School beginning in August 1990, at which time he was a participant in the Armed Forces Health Professions Scholarship Program.

In this regard, the Board notes that VA law provides a limit on training under two or more programs.  Specifically, the aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C. § 3695(a) (2012); 38 C.F.R. § 21.4020(a) (2017).  Notably, participation in the Armed Forces Health Professions Scholarship Program is not included among these laws, as that program is governed by Chapter 105 of Title 10, United States Code.  Under that program, the Secretary of Defense provides payment of all educational expense incurred by a member of the program, including tuition, fees, books, and laboratory expense.  10 U.S.C. § 2127(a) (2012).  

Overall, the Board finds is necessary to remand the matter for the AOJ to provide a full accounting of the educational assistance benefits used by the Veteran, to include documentation of any payment made to the Veteran and/or educational institution beginning on August 20, 1990.  This is because as the record currently stands, it does appear the Veteran was approved for use of VEAP benefits in the monthly amount of $300, beginning on August 20, 1990.  Indeed, a letter dated October 24, 1990, states: "You have been awarded educational assistance as described below. . . . You will be paid the initial amount in the near future."  However, the evidence submitted by the Veteran along with his VA Form 9 appears to support his position that his educational expenses, to include tuition, was paid to Tulane University Medical School by the Department of the Navy.  Thus, it is not clear to the Board whether and to whom any VEAP benefits were in fact paid for any months beginning in August 1990.  It is also not clear to the Board the authority under which the Veteran would have been entitled to VEAP benefits, as his educational expenses were being paid for by the Department of Defense.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Department of the Treasury and/or any other appropriate agency to obtain documentation of any educational assistance benefits paid either to the Veteran and/or to any educational institution beginning in August 1990.  This may include copies of mailed/deposited checks that were signed or negotiated by the Veteran or any statements reflecting direct deposits into either the Veteran's or the education institution's bank accounts.

2.  Then, after completing any additional notification and/or development deemed warranted, adjudicate the claim on appeal, de novo, in light of all pertinent evidence-to particularly include the additional evidence submitted by the Veteran with his VA Form 9 associated with the claims file since the issuance of the June 2014 SOC.  The AOJ must address specifically the Veteran's argument that he did not use any VEAP benefits while attending Tulane University Medical School as a participant in the Armed Forces Health Professions Scholarship Program.  The AOJ should also identify set forth the authority under which the Veteran would have been entitled to the payment of VEAP benefits while participating in this program, which program provides payment of all educational expense incurred by a member of the program, including tuition, fees, books, and laboratory expense.  10 U.S.C. § 2127(a) (2012).  

If any benefit sought is not granted, the Veteran should be furnished with an SSOC and he should be afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

